PER CURIAM.
On the trial of this case the trial judge directed a verdict for the defendants, and the correctness of that direction turns upon the admissibility in evidence and effect of the purported will of Gabriel Rivas, ancestor of the plaintiffs below, plaintiffs in error here, and a certain protocol and documents showing judicial proceedings before the Spanish governor of West Florida and other Spanish officials in West Florida from 1807 to 1821, all in the settlement of the estate of the said Gabriel Rivas, and showing the judicial sale of the land in controversy. Upon consideration, and in the light of the very able arguments and brief submitted, we are of opinion that the said will, protocol, and documents were properly admitted in evidence, and that their effect, sustained, as they were, by proof of corroborating facts and circumstances, is to show that the plaintiffs below, plaintiffs in error here, as the heirs and descendants of Gabriel Rivas, have no right to recover the lands in controversy. The direction to the jury to find for the defendants was correct, and the judgment of the Circuit Court is affirmed.